Buchanan, J.
This is a suit upon a draft drawn by the defendant, a married woman, upon a third party, in favor of plaintiffs, which was protested for nonacceptance.
Defendant, after answering to the merits, filed the peremptory exception, that plaintiffs had not alleged in their petition, that the defendant is separate in property from her husband, or that the consideration of the draft sued upon enured to her separate benefit. .
This exception was properly sustained by the District Court. The petition, in a suit of this kind, must state a case of legal obligation on the wife to pay the debt claimed. Dubose v. Hall, 7 An. 568 ; C. P. 118; C. C. 2364, 2409.
Judgment affirmed, with costs.